MEMORANDUM **
In these consolidated appeals, Truman Harlow Stevens, Jr., appeals from the consecutive 24-month and 36-month sentences imposed upon revocation of two concurrent terms of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Stevens contends that his sentences are substantively unreasonable because the district court placed undue emphasis on the need to punish him for the seriousness of his underlying convictions and violations at the expense of other more salient factors. The record reflects that the district court considered and properly applied the relevant factors before imposing sentences that are not unreasonable under the totality of the circumstances and in light of the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e). See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.